 Case 2:21-cv-16521-SRC-CLW Document 1 Filed 09/03/21 Page 1 of 3 PageID: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                                                                               ______
                                             :
 JAIRO HIDALGO-RODRIGUEZ,                    : Case No.: 2:21-cv-16521
                                             :
                              Plaintiff,     : Civil Action
                   -vs-                      :
                                             :
 JB HUNT TRANSPORTATION, INC., KHALIL :                 Removed from:
 PIERRE, John Doe 1-X and Jane Roe 1-X, said :
 names being fictitious,                     : SUPERIOR COURT OF NEW JERSEY
                                               LAW DIVISION: ESSEX COUNTY
                                             :
                              Defendants.    : DOCKET NO.: ESX-L-005651-21
                                                                           ___________

                                     NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY:

         Defendants, J.B. Hunt Transport, Inc. s/h/a JB Hunt Transportation, Inc. and Khalil Pierre

(hereinafter, “moving defendants”), by and through their attorneys Rawle & Henderson LLP,

respectfully avers as follows:

         1.     At all times material, Jairo Hidalgo-Rodriguez is a citizen of the State of New

Jersey and currently resides at 10 Rector Street, Millburn, New Jersey 07041, County of Essex and

State of New Jersey. (see Exhibit “A” - Plaintiff's Complaint).

         2.     At all times material, Khalil Pierre is a citizen of the State of Maryland and currently

resides at 13306 Warburton Drive, Fort Washington, Maryland 20744; in Prince George’s County.

(see Exhibit “A” - Plaintiff's Complaint).

         3.     Defendant, J.B. Hunt Transport, Inc. is (and was) a corporation incorporated in the

State of Georgia with its principal place of business in Lowell, Arkansas.

         4.     Plaintiff commenced a civil action in the Superior Court of New Jersey for Essex

County, on or about July 20, 2021.


15111339-1
 Case 2:21-cv-16521-SRC-CLW Document 1 Filed 09/03/21 Page 2 of 3 PageID: 2




         5.    It is believed that the Complaint was served on moving defendant on August 4,

2021.

         6.    It is the position of moving defendant that the service of the Complaint was

improper pursuant to the New Jersey Court Rules 4:4-4 given plaintiff did not serve the Complaint

on moving defendant’s registered agent.

         7.    In addition, plaintiff has failed to prove that they attempted service in New Jersey

and have failed to provide an affidavit stating that despite diligent effort and inquiry personal

service cannot be made in New Jersey in accordance with New Jersey Court Rule 4:4-4(a).

         8.    Even if this Honorable Court concludes that service was proper, this Removal

petition is being filed within 30 days of service of the Complaint.

         9.    There are no other known defendants in this matter.

         10.   A review of plaintiffs’ Complaint reveals that plaintiff, Jairo Hidalgo-Rodriguez,

allegedly sustained severe personal injuries.

         11    Based on the fair reading of the Complaint, plaintiffs have set forth a claim in which

the amount is in the excess of jurisdictional limits of $75,000.00, exclusive of interest and costs

which may be at stake.

         12.   Diversity of citizenship within the meaning of 28 U.S.C. §1332 exists between

plaintiffs and defendant since: (a) plaintiff is a citizen, resident and reside in the state of New

Jersey and defendant J.B. Hunt Transport, Inc. is incorporated in the State of Georgia with its

principal place in business in Lowell, Arkansas.

         14.   Furthermore, diversity of citizenship existed at the time the action sought to be

removed was commenced and continues through the time of filing of this notice such that moving

defendants are entitled to removal pursuant to 28 U.S.C. §1441, as amended and 28 U.S.C. §1446.




15111339-1
 Case 2:21-cv-16521-SRC-CLW Document 1 Filed 09/03/21 Page 3 of 3 PageID: 3




         WHEREFORE, J.B. Hunt Transport, Inc. s/h/a JB Hunt Transportation, Inc. and Khalil

Pierre claim that the above-captioned action now pending in the Superior Court of New Jersey,

Law Division, Essex County, be removed therefrom to this Honorable Court.

Dated: September 3, 2021

                                                         RAWLE & HENDERSON LLP




                                                  By:    _____________________________
                                                         Anthony D. Luis, Esquire
                                                         Attorney No.: 057692014
                                                         aluis@rawle.com
                                                         Rawle & Henderson LLP
                                                         14 Wall Street – 27th Floor
                                                         New York, New York 10005
                                                         Telephone No.: 1 (212) 323-7070
                                                         Fax No.: 1 (212) 323-7099
                                                         Attorney for Defendants
                                                         J.B. Hunt Transport, Inc. s/h/a
                                                         JB Hunt Transportation, Inc.
                                                         and Khalil Pierre
                                                         Our File No.: 720125




15111339-1
